           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


 NEURAL MAGIC, INC.,

            Plaintiff,

                            v.                           Civil Action No. 1:20-cv-10444-DJC

 FACEBOOK, INC. and ALEKSANDAR
 ZLATESKI,

            Defendants.


                                  XXXXXXXX STIPULATED ESI ORDER
                                 [PROPOSED]

          WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue an order governing discovery of electronically stored

information (“ESI”), as a supplement to the Federal Rules of Civil Procedure and any other

applicable orders and rules;

          WHEREAS, the Parties, through counsel, agree to the following terms; and

          WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

ESI order,

          IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Order —

will adhere to the following terms:

          1.        This Order supplements all other discovery rules and orders. It streamlines ESI

production to promote a “just, speedy, and inexpensive determination” of this action, as required

by the Federal Rules of Civil Procedure.


09780-00001/12418597.1
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 2 of 16




          2.        This Order does not cover the production of computer code, which is governed by

a separate Protective Order. See D.I. 52.

          3.        This Order may be modified by a Stipulated Order of the parties or by the Court

for good cause shown. If the Parties cannot resolve disagreements regarding modifications, they

will submit their disputes to the Court in accordance with the Court’s rules, practices, and orders.

          4.        For purposes of this Order, Plaintiff Neural Magic, Inc. (“NMI”) will be

considered one “Party,” and Defendants Facebook, Inc. (“Facebook”) and Dr. Aleksandar

Zlateski, together, will be considered another “Party.”

          5.        Cooperation and Proportionality. The Parties are aware of the importance the

Court places on cooperation and commit to cooperate in good faith throughout this matter. The

Parties agree to use reasonable, good faith, and proportional efforts to preserve, identify, and

produce relevant and discoverable information consistent with Fed. R. Civ. P. 26(b)(1). This

includes identifying appropriate limits to discovery, including limits on custodians, identification

of relevant subject matter, time periods for discovery, and other parameters to limit and guide

preservation and discovery issues. For example, the Parties agree that in responding to an initial

Fed. R. Civ. P. 34 request, or earlier if appropriate, they will meet and confer about methods to

search ESI in order to identify ESI that is subject to production in discovery and filter out ESI

that is not subject to discovery. The failure of counsel or the parties to cooperate in facilitating

and reasonably limiting e-discovery requests and responses will be considered in cost-shifting

determinations.

          6.        Preservation. Each Party is responsible for taking reasonable and proportionate

steps to preserve relevant and discoverable ESI within its possession, custody or control

consistent with Sedona Conference Principle 6 which instructs that “[r]esponding parties are best




09780-00001/12418597.1                               2
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 3 of 16




situated to evaluate the procedures, methodologies, and technologies appropriate for preserving

and producing their own electronically stored information.”1 The Parties have discussed their

preservation obligations and needs and agree that preservation of relevant ESI will be reasonable

and proportionate. To reduce the costs and burdens of preservation and to ensure proper ESI is

preserved, the parties agree that:


               (a)       Parties shall preserve non-duplicative, relevant information currently in their

                         possession, custody, or control; however, Parties are not be required to modify,

                         on a going-forward basis, the procedures used by them in the usual course of

                         business to back up and archive data; and

               (b)       The following data sources are not reasonably accessible because of undue

                         burden or cost pursuant to Fed. R. Civ. P. 26(b)(2)(B), and ESI from these

                         sources will be preserved pursuant to normal business retention, but not

                         searched, reviewed, or produced, unless otherwise ordered by the Court upon a

                         motion of a party:

                           i.       backup systems and/or tapes used for disaster recovery; and

                          ii.       systems no longer in use that cannot be accessed by using systems

                                    currently in use by the Party.

               (c)       The Parties agree not to preserve, collect, process, review and/or produce the

                         following data types from any source regardless of relevance:

                           i.       Deleted, slack space, fragmented, or unallocated data only

                                    accessible by additional forensics beyond those undertaken in the

                                    normal course, but to the extent upon reasonable search and

                                    collection efforts either party becomes aware of any relevant

                                    materials that have been deleted and cannot be recovered other than


1
 The Sedona Principles, Third Edition: Best Practices, Recommendations & Principles for
Addressing Electronic Document Production, 19 SEDONA CONF. J. 118 (2018).


09780-00001/12418597.1                                3
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 4 of 16




                                  by additional forensics not already being undertaken as required to

                                  conduct a reasonable search and collection, such party shall notify

                                  the other party within 5 days. The notifying Party will make its best

                                  efforts to preserve any such materials for 10 days or until the notified

                                  Party either consents to preserved materials no longer being

                                  preserved or requests that such materials be preserved so that the

                                  notified Party can seek relief from the Court. If such relief is sought,

                                  preserved materials shall continue to be preserved by the notifying

                                  Party until the issue is resolved by the Court.

                           ii.    Random access memory (RAM), temporary files, or other

                                  ephemeral data that are difficult to preserve without disabling the

                                  operating system.

                          iii.    Temporary internet files, history, cache, and cookies.

                          iv.     Data in metadata fields that are frequently updated automatically,

                                  such as last-opened or last modified dates.

                           v.     Server, system, or network logs.

                          vi.     Dynamic fields in databases or log files not stored or retained in the

                                  usual course of business.

                         vii.     Information created or copied during the routine, good-faith

                                  performance of processes for the deployment, maintenance,

                                  retirement, and/or disposition of computer equipment by the party.

                         viii.    Other forms of ESI whose preservation requires unreasonable,

                                  disproportionate, and/or non-routine, affirmative measures that are

                                  not utilized in the ordinary course of business.

          7.        General production requests under Federal Rules of Civil Procedure 34 and 45

will include email or other forms of electronic correspondence (collectively “email”); however,



09780-00001/12418597.1                                4
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 5 of 16




for the avoidance of doubt, the Parties note here and agree that custodian-specific data (both

email and other custodial data) will be collected, searched, and produced in accordance with

Paragraphs 8 and 9 below, which govern “Custodians” and “Search Terms and Email

Discovery,” respectively.

          8.         Custodians. A requesting Party can request the collection, search, and production

of data (both email and other custodial data) from up to a total of seven (7) custodians from a

producing Party. Proposed custodians shall initially be identified by the producing Party, and as

noted above, the Parties will seek to cooperate to identify the seven (7) custodians per Party for

custodian-specific discovery. The Parties may jointly agree to modify this limit without the

Court’s leave. The Court may consider contested requests for additional custodians per side,

upon a showing of good cause.

          9.         Search Terms and Email Discovery:

               (a)          The Parties shall timely attempt to reach agreement on search terms for

                         searches of custodian-specific data (both email and other custodial data), or a

                         computer- or technology-aided methodology, and will continue to cooperate

                         in revisiting the search terms or computer or technology-aided methodology.

               (b)          Each requesting Party is limited to seven (7) search terms per custodian

                         (for both email and other custodial data), which shall initially be identified by

                         the requesting Party. The Parties may jointly agree to modify the seven (7)

                         search terms per custodian limit without the Court’s leave. The Court may

                         consider contested requests for additional search terms per custodian, upon a

                         showing of good cause.

               (c)          The Parties will seek to tailor search terms to particular issues, and will




09780-00001/12418597.1                                 5
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 6 of 16




                         meet and confer to provide feedback on the number of hits of proposed search

                         terms. The Parties also will seek to limit requests for custodian-specific data

                         (both email and other custodial data) to proper timeframes.

               (d)          Notwithstanding the foregoing provisions relating to search terms, each

                         Party will make reasonable efforts to engage in collection efforts prior to the

                         finalization of search terms, and the Parties’ development and negotiation of

                         search terms for custodial email and other ESI will not be grounds for a Party

                         to delay the review, collection, or production of non-custodial or other

                         documents that the producing Party is able to identify and locate without

                         undue burden and without the use of search terms. The Parties note here, for

                         the avoidance of doubt, that each Party is required to collect and produce

                         relevant documents that can be identified and located, without undue burden,

                         without the use of search terms, regardless of whether agreed-to search terms

                         capture such documents.

               (e)          Nothing in this Order may be construed or interpreted as precluding a

                         producing party from performing a responsiveness review to determine if

                         documents captured by search terms are in fact relevant to the requesting

                         party’s request. Similarly, nothing may be construed or interpreted as

                         precluding a producing party from performing a privilege review of

                         documents determined to be relevant by any means. Further, nothing in this

                         Order shall be construed or interpreted as requiring the production of all

                         documents captured by any search term if one or more of such documents are

                         in good faith and reasonably deemed not relevant to a requesting Party’s




09780-00001/12418597.1                                 6
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 7 of 16




                         request or privileged.

                (f)          Each party will use its best efforts to filter out common system files and

                         application executable files by using a commercially reasonable hash

                         identification process. For example, hash values that may be filtered out

                         during this process are located in the National Software Reference Library

                         (“NSRL”) NIST hash set list.

                (g)          Email Threading. Where multiple email messages are part of a single

                         chain or “thread,” a Party is only required to produce the most inclusive

                         message (“Last In Time Email”) and need not produce earlier, less inclusive

                         email messages or “thread members” that are fully contained, including

                         attachments and including identical senders and recipients, within the Last In

                         Time Email. Only email messages for which the parent document and all

                         attachments are contained in the Last In Time Email will be considered less

                         inclusive email messages that need not be produced.

          10.         Production protocol. The Parties agree to produce documents in the formats

described in Appendix A to this Order. If particular documents warrant a different format, the

parties will cooperate to arrange for the mutually acceptable production of such documents. The

parties agree to prevent, to the extent possible, materially degrading the searchability of

documents as part of the document production process.

          11.         Privilege logs:

                (a)          Consistent with the Federal Rules of Civil Procedure, a Party withholding

                         or redacting any responsive document on the grounds of privilege, immunity,

                         or any similar claim shall provide to the receiving Party a privilege log,




09780-00001/12418597.1                                  7
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 8 of 16




                         except:

                            i.          No Party is required to identify on its respective privilege log any

                                        document or communication dated after the filing of the

                                        Complaint. [#52 ¶ 14.5];

                          ii.           documents concerning activities undertaken to comply with the

                                        duty to preserve information (including, but not limited to,

                                        litigation hold letters) that are protected from disclosure under Fed.

                                        R, Civ. Proc. 26(b)(3)(A) and (B) need not be included in the

                                        privilege log.

                          iii.          the Parties agree to log only the Last In Time Emails in a thread

                                        and need not log earlier, less inclusive email messages or “thread

                                        members” that are fully contained within the Last In Time Email.

                          iv.           Communications for the time period January 22, 2020 to the filing

                                        of the Complaint may be identified on a privilege log by category,

                                        rather than individually, if appropriate.

               (b)                      For any document withheld or redacted, the relevant privilege log

                                 will contain the following information: (i) the date of the document; (ii)

                                 the identity of all persons who authored, signed, or otherwise prepared the

                                 document; (iii) the identity of all persons designated as addressees; (iv) a

                                 description of the contents of the document that, without revealing

                                 information itself privileged or protected, is sufficient to understand the

                                 subject matter of the document and the basis of the claim of privileged or

                                 immunity; (v) the type or nature of the privilege asserted (e.g., attorney-




09780-00001/12418597.1                                     8
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 9 of 16




                           client privilege, work product doctrine, etc.); and (vi) for redacted

                           documents only, the bates numbers corresponding to the first and last page

                           of any document redacted. For all individuals listed on a log whose role

                           as an attorney is the basis for a claim of privilege, the privilege log will

                           contain some indication that the individual is an attorney (for example, an

                           asterisk next to each attorney’s name).

          12.       Deduplication. A Party is only required to produce one copy of each responsive

document and a Party may de-duplicate responsive ESI (based on MD5 or SHA-1 hash values at

the document level) on a global scale, as long as the producing Party provides information

identifying the other custodians who possessed any given record or ESI, for example, in a

“custodian” meta data field. Alternatively, a Party may elect to de-duplicate each custodian’s

responsive ESI and may de-duplicate the Party’s non-custodial ESI (based on MD5 or SHA-1

hash values at the document level). To the extent emails are produced, the following procedures

will apply. For emails with attachments, the hash value is generated based on the parent/child

document grouping. To the extent that de-duplication through MD5 or SHA-1 hash values is not

possible, the Parties will meet and confer to discuss alternative methods of deduplication.

          13.       The Parties consent to service via electronic means (e.g., via email), consistent

with Fed. R. Civ. P. 5(b)(2)(B)(E).

          14.       Nothing in this Order requires disclosure of irrelevant information or relevant

information protected by the attorney-client privilege, work-product doctrine, or any other

applicable privilege or immunity.

          15.       The parties do not waive any objections to the production, discoverability,

admissibility, or confidentiality of documents and ESI.




09780-00001/12418597.1                                9
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 10 of 16




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


 Dated: November 13, 2020                  Dated: November 13, 2020

  /s/ Patrick Curran                        /s/ Christopher W. Henry
 Patrick D. Curran (BBO No. 568701)        Christopher W. Henry (BBO No. 676033)
 Steven Cherny (BBO No. 706132)            William J. Trach (BBO No. 661401)
 QUINN EMANUEL URQUHART &                  Nathanial J. McPherson (BBO No. 697666)
 SULLIVAN, LLP                             LATHAM & WATKINS LLP
 111 Huntington Avenue, Suite 520          John Hancock Tower
 Boston, MA 02199                          200 Clarendon Street, 27th Floor
 Telephone: (617) 712-7100                 Boston, MA 02116
 stevencherny@quinnemanuel.com             (617) 948-6000 / (617) 948-6001 Fax
 patrickcurran@quinnemanuel.com            william.trach@lw.com
                                           christopher.henry@lw.com
 Attorneys for Plaintiff                   nathanial.mcpherson@lw.com
 NeuralMagic, Inc.
                                           Douglas E. Lumish (pro hac vice)
                                           LATHAM & WATKINS LLP
                                           140 Scott Drive
                                           Menlo Park, CA 94025
                                           (650) 328-4600 / (650) 463-2600 Fax
                                           douglas.lumish@lw.com
                                           Jennifer L. Barry (pro hac vice)
                                           LATHAM & WATKINS LLP
                                           12670 High Bluff Drive
                                           San Diego, CA 92130
                                           (858) 523-5400 / (858) 523-5450 Fax
                                           jennifer.barry@lw.com
                                           Attorneys for Defendant
                                           Facebook, Inc.

                                            /s/ Stephen D. Riden
                                           Stephen D. Riden (BBO No. 644451)
                                           Russell Beck (BBO No. 561031)
                                           Hannah T. Joseph (BBO No. 688132)
                                           BECK REED RIDEN LLP
                                           155 Federal Street, Suite 1302
                                           Boston, MA 02110
                                           (617) 500-8660 / (617) 500-8665 Fax
                                           rbeck@beckreed.com
                                           sriden@beckreed.com
                                           hjoseph@beckreed.com
                                           Attorneys for Defendant
                                           Aleksandar Zlateski


09780-00001/12418597.1
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 11 of 16




PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.

DATED: November 16, 2020
                                        Hon. Denise Casper
                                        United States District Judge




09780-00001/12418597.1
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 12 of 16




                              APPENDIX A: PRODUCTION PROTOCOL
1.        Production Components. Except as otherwise provided below, ESI shall be produced in

          accordance with the following specifications:

                    (a) an ASCII delimited data file (.DAT) using standard delimiters;

                    (b) an image load file (.OPT) that can be loaded into commercially acceptable

                         production software (e.g. Concordance);

                    (c) TIFF images;

                    (d) and document level .TXT files for all documents containing extracted full text

                         or OCR text.

                    (e) Parent-child relationships will be maintained in production.

                         If a particular document warrants a different production format, the parties

                         will cooperate in good faith to arrange for a mutually acceptable production

                         format.

2.        Production Media and Access Controls. Documents shall be encrypted and produced

          through electronic means, such as secure file sharing methods (e.g. FTP), or on CD,

          DVD, flash drive or external hard drive (“Production Media”). Each piece of Production

          Media shall identify a production number corresponding to the production volume (e.g.

          “VOL001”). Each piece of Production Media shall also identify: (a) the producing

          party’s name; (2) the production date; (3) the Bates Number range of the materials

          contained on the Production Media.

                    Nothing in this ESI Order will preclude or impair any and all protections provided

          the parties by the Protective Order in this case. D.I. 52. Any data produced by the

          producing party must be protected in transit, in use, and at rest by all in receipt of such

          data. Parties will use best efforts to avoid the unnecessary copying or transmittal of

          produced documents. Any copies made of produced data must be kept on media or

          hardware employing whole-disk or folder level encryption or otherwise secured on

          information systems and networks in a manner consistent with the best practices for data



09780-00001/12418597.1
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 13 of 16




          protection. If questions arise, Parties will meet and confer to ensure security concerns are

          addressed prior to the exchange of any documents.

3.        Data Load Files/Image Load Files. Each TIFF in a production must be referenced in

          the corresponding image load file. The total number of documents referenced in a

          production’s data load file should match the total number of designated document breaks

          in the image load file(s) in the production. The total number of pages referenced in a

          production’s image load file should match the total number of TIFF files in the

          production. All images must be assigned a unique Bates number that is sequential within

          a given document and across the production sets. The Bates Numbers in the image load

          file must match the corresponding documents’ beginning Bates numbers in the data load

          file. The total number of documents in a production should match the total number of

          records in the data load file. Load files shall not vary in format or structure within a

          production, or from one production to another.

4.        Metadata Fields. Each of the metadata and coding fields set forth below that can be

          extracted shall be produced for each document. The parties are not obligated to populate

          manually any of the fields below if such fields cannot be extracted from a document, with

          the exception of the following: (a) BEGBATES, (b) ENDBATES, (c) BEGATTACH,

          (d) ENDATTACH, (e) CUSTODIAN, (f) DEDUPED_CUSTODIAN, (g)

          CONFIDENTIALITY, (h) REDACTIONS, (i) NATIVEFILEPATH,

          (j) TEXTFILEPATH, and (k) HASHVALUE, which should be populated by the party or

          the party’s vendor. The parties will make reasonable efforts to ensure that metadata

          fields automatically extracted from the documents correspond directly to the information

          that exists in the original documents.

               Field Name                                  Field Description
                                      Beginning Bates number as stamped on the production
     BEGBATES
                                      image
     ENDBATES                         Ending Bates number as stamped on the production image


09780-00001/12418597.1
           Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 14 of 16




               Field Name                                  Field Description
                                      First production Bates number of the first document in a
     BEGATTACH
                                      family
                                      Last production Bates number of the last document in a
     ENDATTACH
                                      family
     ALLCUSTODIAN(S)                  Individual(s) from whom the documents originated

     CONFIDENTIALITY                  Confidentiality designation assigned to document

     NATIVEFILEPATH                   Native File Link (Native Files only)

     TEXTFILEPATH                     Path to extracted text/OCR file for document

     HASHVALUE                        MD5 hash value of document
                                      Any value populated in the Author field of the document
     AUTHOR
                                      properties (Edoc or attachment only)
                                      Date the document was created (format: MM/DD/YYYY)
     DOCDATE
                                      (Edoc or attachment only)
                                      Date when document was last modified according to
     DATEMODIFIED                     filesystem information (format: MM/DD/YYYY) (Edoc or
                                      attachment only)
     FROM                             The name and email address of the sender of the email
                                      All recipients that were included on the “To” line of the
     TO
                                      email

                                      All recipients that were included on the “CC” line of the
     CC
                                      email

                                      All recipients that were included on the “BCC” line of the
     BCC
                                      email

     DATERECEIVED                     Date email was received (format: MM/DD/YYYY)

     DATESENT                         Date email was sent (format: MM/DD/YYYY)

     FILESIZE                         The original file size of the produced document

     REDACTED                         Indicate Yes/No if document redacted

5.         TIFFs. Documents that exist only in hard copy format shall be scanned and produced as

           TIFFs. Documents that exist as ESI shall be converted and produced as TIFFs, except as

           provided below. The parties shall take reasonable efforts to process presentations (e.g.


09780-00001/12418597.1
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 15 of 16




          MS PowerPoint) with hidden slides and speaker’s notes unhidden, and to show both the

          slide and the speaker’s notes on the TIFF image. Unless excepted below, single page,

          black and white, Group IV TIFFs should be provided, at least 300 dots per inch (dpi) for

          all documents. Each TIFF image shall be named according to a unique corresponding

          Bates number associated with the document. Each image shall be branded according to

          the Bates number and the agreed upon confidentiality designation. Original document

          orientation should be maintained (i.e., portrait to portrait and landscape to landscape).

          Where the TIFF image is unreadable or has materially degraded the quality of the

          original, the producing party shall provide a higher quality TIFF image or the native or

          original file.

6.        Color. The parties may request color copies of a limited number of documents where

          color is necessary to accurately interpret the document.

7.        Text Files. A single multi-page text file shall be provided for each document, and the

          filename should match its respective TIFF filename. When possible, the text of native

          files should be extracted directly from the native file. Text files will not contain the

          redacted portions of the documents. A commercially acceptable technology for optical

          character recognition “OCR” shall be used for all scanned, hard copy documents and for

          documents with redactions.

8.        Native files. Spreadsheets (e.g. MS Excel) will be produced in native format unless

          redacted, in which instance, spreadsheets shall be produced in TIFF with OCR Text Files.

          To the extent that they are produced in this action, audio, video, and multi-media files

          will be produced in native format. Native files shall be produced with a link in the

          NATIVEFILEPATH field, along with extracted text (where extracted text is available)

          and applicable metadata fields set forth in paragraph 4 above. A Bates numbered TIFF

          placeholder indicating that the document was provided in native format must accompany

          every native file.




09780-00001/12418597.1
          Case 1:20-cv-10444-DJC Document 103 Filed 11/16/20 Page 16 of 16




9.        Confidentiality Designation. Responsive documents in TIFF format will be stamped

          with the appropriate confidentiality designations in accordance with the protective order

          entered in this matter. D.I. 52. Each responsive document produced in native format will

          have its confidentiality designation identified in the filename of the native file and

          indicated on its corresponding TIFF placeholder.

10.       Databases and Other Structured Data. The parties shall meet and confer regarding the

          production format and scope of data contained in databases in order to ensure that any

          information produced is reasonably usable by the receiving party and that its production

          does not impose an undue burden on the producing party, by, for example, requiring

          development of reports and/or software code to extract the information. To avoid doubt,

          information will be considered reasonably usable when produced in CSV format, tab-

          delimited text format, Microsoft Excel format, or Microsoft Access format. To the extent

          a party is constrained from producing responsive ESI because of a third-party license or

          because software necessary to view the ESI is hardware-dependent, the parties shall meet

          and confer to reach an agreement on alternative methods to enable the requesting party to

          view the ESI.




09780-00001/12418597.1
